Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
Claims 20-23, 25-35, and 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 04/18/2022 have obviated the rejections of record. Accordingly, claims 20-23, 25-35, and 37-39 are allowable over the prior art because the prior art does not disclose that the leading end is a sharp edge such that it is an abrupt turn without a curve; the front surface is continuously flat in a single plane from the leading end to the trailing end, such that the back surface and the front surface form a straight line at their junction at the leading end; the back surface comprises a first back surface and a second back surface; the first back surface is a continuously flat surface from the leading end to a back surface curve; the second back surface is a continuously flat surface from the back surface curve to the trailing end; a thickness of the propeller blade, defined as the distance between the front surface and the back surface, continuously increases from the leading end to the back surface curve at a first rate; the thickness of the propeller blade continuously increases from the back surface curve to the trailing end at a second rate less than the first rate, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application, nor any motivation, to modify the prior art for these deficiencies without an impermissible hindsight reconstruction of the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                  
                                                                                                                                                                           /RICHARD A EDGAR/Primary Examiner, Art Unit 3799